SHOWALTEB, Circuit Judge.
I should say in this case that, the point of multifariousness is not well taken. All the parts of the copyrighted matter, taken together, constitute, in use, a single implement. The subject-matter of litigation is, in a sense, single. It is rather one controversy than a combination of controversies. But upon the main point it seems to me that, in getting up the contrivance here copyrighted, Mr. Amberg was not an “author,” as that word is used in the federal constitution, nor is what he produced a “book,” as that word is used in the federal statute. This contrivance, as made and sold by the complainant, does not have the pur-' pose or function of conveying information. It is a mechanism or device for the storage of letters so that they can be preserved and conveniently found afterward. Until the purchaser of a set of these “indexes” commences to use the same, by putting written documents between the leaves, such indexes signify nothing.. Until then (that is to say, as copyrighted) they are not a medium of information or intelligence, and hence, in my judgment, not a book, within the meaning of the copyright laws. A monopoly might, perhaps, have been secured under the patent laws, but I think not under the copyright laws. The bill is therefore dismissed for want of equity.